Mr. Justice Morris
delivered the opinion of the Court:
If the circumstances attending the appellee’s detention, as stated by him in his testimony, have not been grossly exaggerated by him, they constitute an abuse in the administration of the criminal law in this District to which the attention of the proper authority should have been directed, in order to prevent a recurrence of them. While arrest and detention are necessary, and even innocent persons must sometimes submit to the annoyance and humiliation of a temporary privation of liberty, when under reasonable suspicion, for the general good, yet it is never necessary, nor is it even proper, to treat those under arrest with other than reasonable consideration, whatever be their station in life. The harsh measures resorted to in the present case seem to have been wholly without excuse.
But one wrong does not justify another; and it does not follow that, because the appellee has been grievously wronged in the matter of his arrest and detention, he is entitled to be compensated for the wrong by a judgment against those who had no complicity whatever in the transaction. Upon the *130record before us there is no justification whatever for the verdict that was rendered against the members of the Adams-Express Company. Erom the beginning to the end of it there is not a scintilla of evidence upon which these defendants can reasonably be held liable for the unlawful arrest and detention of the appellee. It is sought to hold them solely upon the ground that in the general printed instructions issued by the Adams Express Company to its- agents and employees, and which were introduced in evidence in the cause, these agents and employees were urged to use the utmost diligence in the performance of their duties. Eor this is all to which the instructions amount. And yet from these it has been seriously and most earnestly argued that the defendant Waters was within the scope of his duty and within both the letter and the spirit of his instructions, when he caused the appellee to be arrested, if he was in fact the cause of the arrest. We do not think that the proposition is required to be considered by us which would maintain that an employer, who merely exhorts his employees generally to-perform their duty earnestly and faithfully, should by reason of such exhortation be held liable for unlawful action of an employee not contemplated by the employer. The cases cited on behalf of the appellee do not sustain any such proposition; and we do not deem it necessary to go into an examination of’ them to show that they are not applicable at all to the contention on behalf of the appellee.
We are of opinion that the trial court should have instructed the jury to return a verdict for the defendants Weir,. Sanford and Seward for the utter absence of testimony that would implicate them in the arrest of the appellee, and that it was error to refuse the instruction which was requested by the defendants to that effect. As to the defendant Seward,, the verdict and judgment are void in any event.
More plausible, although scarcely more substantial, was the case made at the trial by the plaintiff against the defendant Waters. But even here we think that there was no sufficient evidence to justify a verdict against the defendant. There is no proof whatever that he requested, or caused, or
*131authorized the arrest of the appellee; nor does it appear that he made any complaint, formal or informal, against the appellee. He had his suspicions. Those suspicions, although unfounded in fact, were not unreasonable under the circumstances. He was approached by the detectives; for it would appear from the record that they sought him, not he them; and in answer to their questionings he communicated his suspicions to them. In this there was nothing improper or unlawful. Thereupon, acting apparently upon their own motion, the detectives arrested the appellee. This is the sum total of the evidence; and it wholly fails to disclose any action of the defendant for which he should in law be held liable to the appellee.
The case against Waters depends entirely upon the testimony of the detective Tyser, who made the arrest, and who was called as a witness by the plaintiff. We extract from the record, in the words of the record, so much of this testimony as bears upon the supposed complicity of Waters in the transaction. It is as follows:
“ * * That he (the witness Tyser) asked Hr. Waters where Anthony lived, but Waters did not know; that when the witness saw Waters witness opened the conversation by saying he understood there had been a loss in his (Waters’) office, and that witness asked Waters, in regard to the loss; that Waters told witness what was reported to have been stolen or lost, and that witness asked Waters if he had any suspicions, and that Waters said, £ I will relate them to you, and see what you think;’ that then Waters went on and told the witness that on the day the pearls were missing the plaintiff Anthony was there in the office, and that the next day the witness mentioned the loss to Anthony, and that Anthony made the remark, ‘ Well, you remember I was not here; I was at home oiling two floors that day;’ and that witness said, ‘ Is that so ? ’ and that Waters replied to Parham (the other detective employed in the case), £ No; he was here with me,’ and that witness then said, £ How could he (the plaintiff) make that assertion to you, then?’ and that Waters replied, ‘ There you are;’ that witness then said to Waters, *132‘ That looks suspicious'that witness could not state exactly the conversation lie bad witb Waters, but it was sucb as would lead bim (tbe witness) to believe that Waters was responsible for tbe pearls stolen, and that witness would take Anthony in for tbe pearls, by the advice of Waters; that witness’ conversation witb Waters occurred around tbe platform of tbe Potomac railway station in tbis city at divers times; * * * that when witness arrested Anthony be asked Mr. Waters to accompany bim to police headquarters as tbe complaining witness; that witness judged from bis conversation witb Waters that be was tbe complaining witness, and requested witness to make the arrest as tbe suspicion was so strong against Anthony that be would malee tbe arrest under that suspicion. * * * ”
We have italicised tbe two expressions in tbis statement which seem to bear most strongly against the defendant Waters ; and tbis is all tbe testimony that there is against bim. To deprive a man of life, liberty, or property upon evidence so unsubstantial, is not to be tolerated. Nowhere does the witness say that Waters requested or even suggested to bim to arrest tbe appellee; it is only bis own inference from tbe conversation between Waters and himself that Waters desired tbe arrest to be made. We cannot accede to tbe theory that upon sucb a statement as tbis a man should be mulcted to tbe extent of upwards of five thousand dollars. Tbis was not sufficient evidence to go to a jury; or if it was, a verdict based upon it should have been immediately set aside.
There is, however, another passage in tbe record which should be noticed in tbis connection. While the witness Tyser was on tbe witness stand, a controversy arose between counsel as to the purport of bis previous testimony. Counsel for tbe plaintiff assumed to state what it was; and tbis is bis summary of tbe part of it which is here important:
“ And he (tbe witness) says as a result of tbe conversation witb Waters and at his request be proceeded to arrest Mr. 'Anthony; and when be got Anthony down to tbe station, and bad Waters identify bim, be required Waters to go along *133with him to police headquarters as the complaining witness, upon whose complaint he had made the arrest, and that Waters did go, and had his name entered on the blotter as the complaining witness.”
Again the italics are ours. It is sufficient to say as to this statement that a comparison of it with the quotation from the record already given will show that it is very far from being accurate. The witness had not stated that he made the arrest at the request of Waters, or that he had made it on the complaint of Waters; and he had not testified that Waters was a complaining witness in any proper sense of that term. The statement, of course, is of itself of no value as testimony.
It is a peculiar fact in the case that, when subsequently Parham, the other detective who was concerned in the arrest, was placed upon the witness stand as a witness for the defense, and the counsel for the defense propounded this question to him- — ’“Was the arrest made by the police department of the District of Columbia acting for itself, or was the arrest made at the instance and request of Water’s ? ” —• a question which would seem to have been perfectly proper and competent, it was excluded, upon the objection of counsel for the plaintiff, on the ground that it called for the opinion of the witness. It was undoubtedly error to exclude this question. The substantial fact in controversy was, so far as Waters was concerned, whether the arrest had been made at his instance and request. It was not an opinion that was called for; it was a fact that was sought to be ascertained. And it is strange that, by indirection and vague implication in the course of the testimony of Tyser, it was sought to establish this fact; and yet that, when the direct question was put to Parham, it should have been excluded.
It is our conclusion that there is no1 testimony in the record sufficient to go to the jury as against the defendant Waters; and we think that the instruction requested on his behalf, that the jury be directed to return a verdict in his favor, should have been granted.
*134It follows from what we have said that the judgment appealed from must be reversed. The case, however, is not one wherein a new trial should be awarded. For it must be assumed that the plaintiff has adduced all his testimony; there has been no exclusion of anything’ offered by him, so far as the record shows. If the testimony adduced is insufficient as the basis for the verdict of a jury in his favor, it wquld be useless to order a new trial.
The judgment appealed from is reversed, with costs. And it is so ordered.
On May 23, 1902, on motion of the appellee, the judgment of the Court of Appeals in the above cause was amended by adding thereto the following words: “And that the appellee take nothing by his writ, and that the appellant James F. Waters and the appellants Levi C. Weir and Henry Sanford, surviving partners, trading as Adams Express Company, go thereof without day.”
A writ of error to remove the cause to the Supreme Court of the United States was prayed and allowed.